Citation Nr: 0945119	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-38 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a leg 
burn.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

A review of the claims folder reveals that the Veteran 
participated in many operations during Vietnam service and 
served as a member of the Third Battalion, Fourth Marines, 
Third Marine Div. FMF, in Vietnam during Operation Hastings, 
for which the Battalion received the Vietnamese Cross of 
Gallantry for heroic action against the North Vietnamese 
Army.  

The Veteran maintains that he received a burn scar on his 
inner thigh while in Vietnam  He noted that he was not 
treated in a hospital but in the field by a corpsman.  He 
stated that he was placed on light duty after the incident.  

The Veteran has not been afforded a VA examination throughout 
the course of his appeal.  Under the Veterans Claims 
Assistance Act (VCAA), VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  Based upon the Veteran's duties/actions  performed in 
service, his claim as to how he was injured, and his reports 
of continuity of symptomatology, the Veteran should be 
afforded a VA examination, with the examiner being requested 
to render an opinion as to the nature and etiology of any 
current residuals of a burn scar of the leg, and its 
relation, if any, to his period of service.  Moreover, the 
Veteran and his representative have both requested that a VA 
examination be performed in conjunction with his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any residuals of a leg burn.  All 
indicated tests and studies should be 
performed.  The relevant documents in the 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination and review should be 
noted in the report.  A rationale should 
be provided for each opinion.

The examiner is requested to offer 
opinions on the following questions:  
	A.  Does the Veteran currently have 
a burn scar or residuals on his leg?  
	B.  If so, is it at least as likely 
as not (a 50 percent probability or 
greater) that any burn scar of the leg or 
residuals thereof is related to the 
Veteran's period of service, including to 
a reported hand flare used during 
service? 

2.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised 
that this examination is needed to adjudicate his claim.  
Failure without good cause to report for a scheduled VA 
examination could result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

